Citation Nr: 0511590	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-19 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial compensable rating for chloracne.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to April 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1998 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Portland, Oregon, which granted service connection for 
chloracne and assigned an initial noncompensable rating. 

The Board notes that the veteran had appealed another claim 
of entitlement to an increased rating for a lumbar spine 
disorder, which was remanded by an August 1997 Board decision 
for further development.  Following this development, the RO 
granted a 60 percent rating for the lumbar spine disorder in 
a May 2000 rating decision, which was said to be a full grant 
of benefits sought on appeal.  The Board agrees that this is 
a full grant of benefits sought, albeit for different reasons 
than those given by the RO in this decision.  The veteran is 
noted to have specifically requested a 40 percent rating for 
his lumbar spine disorder in his July 1996 substantive 
appeal.  Because the grant of a 60 percent rating is in 
excess of the requested 40 percent rating, and because the 
veteran did not express any dissatisfaction with this grant, 
the Board finds that this appeal is satisfied, and is thus no 
longer before the Board.  


FINDING OF FACT

The veteran's service connected chloracne is manifested by 
findings consistent with superficial acne, with periodic 
breakouts of a non pruitic nature shown to involve the face, 
chest and upper back at various times, with no 
characteristics of deep acne and with no evidence of scarring 
or disfigurement.  These findings are also consistent with a 
very mild eczema, without exfoliation, exudation or itching 
involving an exposed surface or extensive area, with less 
than 5 percent of exposed areas affected, and requiring no 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs. 

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
chloracne have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7806 (2001), 7829 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, the initial unfavorable 
agency decision was made prior to passage of the VCAA.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The VA provided the veteran with notification of the duty to 
assist in a May 2004 letter.  In this letter, the veteran was 
told of the requirements to establish an increased rating for 
his claim, of the reasons for the denial of his claim, of his 
and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter and the SSOC specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
After receipt of the content-complying letter in May 2004, 
his claim was readjudicated based upon all the evidence of 
record and with consideration of changes in the law governing 
skin disorders in January 2005.  There is no indication that 
the disposition of his claim would have been different had he 
received pre-AOJ adjudicatory notice pursuant to section 
5103(a) and § 3.159(b).  Accordingly, any such error is 
nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Service medical records were previously obtained and 
associated with the claims folder.  Furthermore, private and 
VA medical records, referred to by the veteran, were obtained 
and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record includes several examination 
reports, and the most recent examination report of December 
2004 provides a current assessment of the veteran's condition 
based not only on examination of the veteran, but also on 
review of the records.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue is required to comply with 
the duty to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Initial increased evaluation

The veteran's military occupational specialty (MOS) was noted 
to include that of chemical officer and he is noted to have 
served in Vietnam from June 1970 to May 1971.  His wife 
submitted a lay statement in July 1996 indicating that when 
the veteran was home on leave in December 1970 she observed 
an acne like condition on his back.  Service medical records 
reveal that the veteran's July 1953 examination showed 
findings of mild acne vulgaris on the back and face.  A 
December 1957 examination revealed the skin to have an 
abnormality not so pronounced as to be unsightly, with no 
deep pitted scars.  Subsequent periodical examinations from 
August 1958 through November 1976 revealed normal findings of 
the skin although two examinations in April 1976 and November 
1976 took note of some small scarring in the upper face 
around the eyes.  The veteran's service medical records did 
reflect that in April 1975, the veteran had multiple 
sebaceous cysts removed from his back and he was diagnosed 
with sebaceous cysts.  

An October 1995 Agent Orange VA examination, which noted the 
veteran's complaints of a history of skin problems, with acne 
like lesions, occasionally festering like a boil for 10-15 
years.  He denied having been evaluated by a physician for 
this problem.  Skin examination revealed evidence of acneform 
scarring over the upper half of the back and to a lesser 
degree, to the face.  There were no active acneform lesions 
present.  The impression was chronic acneform dermatitis 
involving the face and back with residual scarring.  The 
veteran was referred to dermatology to ascertain whether this 
finding was chloracne.  

A November 1995 VA skin examination revealed complaints of 
skin outbreaks on his back and face primarily, since 1980.  
He indicated that he would sometimes develop inflammatory 
papules, nodules and pustules, which were worse in 1980 and 
gradually improved over time.  This improvement was said to 
continue.  He also complained of redness and dryness at the 
corners of his mouth for a couple of months.  On physical 
examination, there was mild redness and scale at the corners 
of his mouth.  There were multiple large comedones on he back 
of the neck, and fewer but larger comedones on his back.  The 
area behind the ears was clear and on the face there were 
only a few comedones on his cheeks, but he had a number of 
small 1-3 millimeter (mm) cysts on the malar area 
bilaterally.  His abdomen was clear.  Scrotal examination 
revealed between 5 and 10 approximately 2-3 mm straw colored 
cysts, but no comedones.  The examiner diagnosed the multiple 
comedones on his neck, the extremely large comedones on his 
back and typical straw colored cyst on the malar cheeks and 
scrotum as qualifying as mild chloracne.  There was no active 
involvement at this point.  The second diagnosis was 
Perleche.  The examiner commented that the typical comedonal 
lesions accompanied by straw colored cysts in a fairly 
typical formation was consistent with mild chloracne.  The 
lesions were essentially asymptomatic and did not bother the 
veteran much medically. However, they were cosmetically 
bothersome because of their appearance in exposed skin.   

An October 1997 VA examination noted the diagnosis of 
chloracne.  The history of exposure to Agent Orange and 
subsequent development of infected cysts on his back was 
noted, with several of them cut out or lanced.  The cysts 
were said to continue to be active occasionally getting 
infected, but mostly remaining quiescent.  Since 1995, he had 
a few new active lesions, with only one occasional small 
furuncles or cysts.  They did not cause any disability or 
limitation.  On physical examination he had evidence of 
widespread acneform damage in the past with pitted scars 
especially on his face and back.  He had multiple milia and 
open and closed comedones, especially on his back, 
prominently large dilated open comedones on the back of his 
neck.  He also had straw colored milia/cysts on his malar 
cheeks, post auricular skin, as well as on the scrotum.  
There were no active inflammatory papules, cysts, nodules or 
furuncles on the day of the exam.

The diagnosis rendered in the October 1997 VA examination was 
acneform dermatitis (chloracne).  The examiner commented that 
the location of the comedonal lesions on post auricular, 
malar and scrotal skin was consistent with chloracne.  His 
history was not classic for an acneform dermatitis upon 
exposure or shortly thereafter, but he could not remember 
that time.  There was no clear change in activity or severity 
over the past several years and overall he had mostly small 
benign cyst like papules, which were of no clinical 
significance with the exception that he would occasionally 
get small infected acne like papule.  Overall these did not 
cause him disability or limitations and the examiner opined 
that he would call the severity level mild and unchanged over 
the last three years or more.   

In a January 1998 rating decision, the RO granted service 
connection for chloracne secondary to Agent Orange and 
assigned a noncompensable evaluation effective from July 
1995, the date of the veteran's claim.  The veteran disagreed 
with this evaluation and requested a compensable evaluation.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  The Board notes that where an increase in a 
service-connected disability is at issue, the present level 
of disability is of primary concern.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered. In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004). 

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4, including the rating criteria applicable to skin 
disorders.  The revised regulations became effective on 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  Among numerous changes made to 38 C.F.R. § 4.118 
under the rating criteria effective on August 30, 2002 were 
diagnostic codes specific to acne (Diagnostic Code 7828), 
disfigurement of the head, face or neck (Diagnostic Code 
7800), disfigurement of areas other than the head, face, or 
neck (Diagnostic Codes 7801 and 7802), and scars that are 
unstable or painful, or otherwise limit motion (Diagnostic 
Codes 7803, 7804, and 7805). These revised rating criteria 
are codified in 38 C.F.R. § 4.118 (2004).

In an opinion, VAOPGCPREC 7-2003, VA's General Counsel issued 
a holding that where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  The Court of Appeals for 
Veterans Claims has stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby. Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

In an opinion, VAOPGCPREC 3-2000, VA's General Counsel issued 
a holding regarding the application of the new criteria.  It 
was held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre- 
dates or post-dates a pertinent change to VA's rating 
schedule.

The RO rated the veteran's chloracne under 38 C.F.R. § 4.118, 
Diagnostic Code 7817 for dermatitis exfoliativa.  There was 
no specific diagnostic code for chloracne at that time.  
Under the rating criteria in effect prior to August 30, 2002, 
Diagnostic Codes 7807 to 7819 were rated by analogy as for 
eczema, dependent on location, extent, or repugnancy.  Eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area is assigned a 10 percent 
disability rating.  If the exudation or itching is constant 
and there are extensive lesions or marked disfigurement, a 30 
percent disability rating is assigned. To warrant a 50 
percent rating, ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations or 
exceptional repugnance must be shown. 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (effective prior to August 30, 2002).

Under Diagnostic Code 7800, a 10 percent evaluation was 
warranted when there are moderate, disfiguring scars of the 
head, face or neck.  A 30 percent rating was warranted for 
severe, disfiguring scars of the head, face or neck, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  A 50 percent rating required 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement. 38 
C.F.R. § 4.118 DC 7800 (prior to August 30, 2002).

Prior to August 30, 2002, scars, other than of the head, 
face, or neck and which are not the result of burns, were to 
be rated under Diagnostic Codes 7803 to 7805. Under 
Diagnostic Code 7803, a 10 percent evaluation was assignable 
for scars, superficial, poorly nourished, with repeated 
ulceration. 38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to 
August 30, 2002).

Under Diagnostic Code 7804, a 10 percent evaluation was 
assignable for scars that were superficial, tender and 
painful on objective demonstration. 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to August 30, 2002).  The 10 
percent evaluation was to be assigned when the requirements 
were met even though the location may have been on the tip of 
a finger or toe, and the evaluation was not to exceed the 
amputation value for the limited involvement. 38 C.F.R. § 
4.118, Diagnostic Code 7804, Note (prior to August 30, 2002).  
Under Diagnostic Code 7805, other types of scars were to be 
rated based on limitation of function of the part affected. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002).

Under the criteria effective August 30, 2002, dermatitis or 
eczema a 10 percent rating is warranted for dermatitis or 
eczema that is at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12- month period.  A 30 percent evaluation is 
warranted with 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
evaluation for dermatitis or eczema is warranted with more 
than 40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period. 38 C.F.R. § 4.118; Diagnostic Code 7806 (2004).

As of August 30, 2002, specific evaluation criteria were 
included to address chloracne, based on the extent of 
involvement by chloracne, its location, and whether it is 
deep or superficial.  Under Diagnostic Code 7829, for 
chloracne, superficial acne (comedones, papules, pustules, 
superficial cysts) of any extent is assigned a noncompensable 
rating.  Deep acne (deep inflamed nodules and pus-filled 
cysts) affecting less than 40 percent of the face and neck, 
or; deep acne other than on the face and neck is rated as 10 
percent disabling.  If deep acne (deep inflamed nodules and 
pus- filled cysts) affects 40 percent or more of the face and 
neck, a 30 percent rating is warranted. In the alternative, 
the disability can be rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804 or 7805) depending upon the 
predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 
7828 (2004).

As of August 30, 2002, scars of the head, face, or neck, are 
rated as follows under the revised Diagnostic Code 7800, 
which provides eight characteristics of disfigurement: scar 5 
or more inches in length; scar at least one-quarter inch wide 
at widest part; surface contour of car elevated or depressed 
on palpation; scar adherent to underlying tissue; skin hypo- 
or hyper- pigmented in an area exceeding six square inches; 
skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches; underlying soft 
tissue missing in an area exceeding six square inches; and 
skin indurated and inflexible in an area exceeding six square 
inches.  A 10 percent rating is warranted for one 
characteristic of disfigurement.  A 30 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement. An 80 percent evaluation is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with 
six or more characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2004).

As of August 30, 2002, scars, other than of the head, face, 
or neck, are to be rated under Diagnostic Codes 7801 to 7805.  
Under Diagnostic Code 7801, which governs scars, other than 
the head, face, or neck, that are deep or cause limited 
motion, a 10 percent evaluation is assignable when the area 
or areas exceed six square inches (39 square centimeters).  A 
20 percent evaluation is assignable when the area or areas 
exceed 12 square inches (77 square centimeters).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note (1), (2) (2004).

Under Diagnostic Code 7802, which governs scars other than 
the head, face, or neck, that are superficial and do not 
cause limited motion, a 10 percent evaluation is assignable 
for area or areas of 144 square inches (929 square 
centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 
7802 (2004).  Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25 of this part.  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 
(1), (2) (2004).

Under Diagnostic Code 7803, a 10 percent evaluation is 
assignable for scars that are superficial and unstable. 38 
C.F.R. § 4.118, Diagnostic Code 7803 (2004).  An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  A superficial scar is one 
not associated with underlying soft tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, Note (1), (2) (2004).

Under Diagnostic Code 7804, a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage. A 10 percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation. (See 38 
C.F.R. § 4.68 of this part on the amputation rule.) 38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1), (2) (2004).

Under Diagnostic Code 7805, other types of scars will be 
rated based on limitation of function of affected part. 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2004).

Although private treatment records addressed problems other 
than the service connected chloracne, a March 2003 record of 
an examination for follow up of deep vein thrombosis (DVT) 
noted that the skin was in good repair, with no rashes, 
venous stasis skin changes or brawny indurations.  

The report of a December 2004 VA examination noted the 
veteran had been service connected for a dermatitis that was 
rated as 0 percent disabling and had a diagnosis of 
chloracne.  The veteran also stated that he had been recently 
diagnosed with psoriasis of the scalp, which he was treating 
with coal tar shampoo.  He denied any other skin problems in 
recent times.  He stated that he did not have any pimples, 
either currently or recently.  Regarding chloracne, he said 
that he does get some from time to time, though they were not 
too bad recently.  He stated that he would get the chloracne 
intermittently for years, and did not receive any medication 
or treatment for it.  He denied any associated systemic or 
neurological manifestations, no functional or occupational 
impairment and no excoriations or symptoms from it.  

On physical examination the skin of the back showed 15 small 
pitted scars, 2 mm in diameter, very small and faint.  These 
were from cysts in the past.  There were no current deep 
inflamed nodules or pustules cysts on the back, shoulders, 
neck, head or any location.  He did have a small row, 
approximately 5 cm in length of 9 small blackheads, about 2 
mm in diameter, in the crease of the neck just distal to the 
occiput.  He had one small comedone acne lesion described as 
a whitehead, about 2 mm in diameter in the middle of the left 
side of the face.  There were no other active lesions at this 
time and no significant scarring on the face.  On close 
inspection, a probably slight amount of scarring on his chin 
was noted, which was fairly faint at this time.  The active 
lesions included the 2 mm diameter comedone on the left side 
of the face, as well as the 9 small blackheads on the 
posterior occiput, and the other small none inflamed nodule 
on the posterior neck, also 2 mm in diameter.  This was non 
tender.  The total of these skin imperfections covered 
approximately 1 or 2 centimeters, definitely less than 1 
percent of the face and neck.  The scars on the back also 
involved less than 1 percent of the body surface area in the 
actual scars, though they war very small and fairly widely 
distributed.  The actual area of scars was less than 1 
percent of the body surface area and were in non exposed 
areas.  Apart from the findings already mentioned there were 
no papules or pustules or deep or superficial cysts.  There 
were no excoriations and the exam was otherwise unremarkable. 

The diagnosis rendered was some small scars as residuals of 
chloracne, very small, widely distributed on the back and 
nine small, approximately 1-2 mm in diameter blackheads in a 
line along the back of the occiput, back of the neck as well 
as one small comedone (whitehead) acne lesion in  the middle 
of the left side of the face, but no deep inflamed nodules or 
pus filled cysts at this time.  Residuals of chloracne were 
fairly mild at this time.  A photograph would be obtained but 
no laboratory tests were needed at this time.  

Photographs submitted to the VA in January 2005 depicted the 
findings described by the examiner in the December 2004 VA 
examination.  Overall, his face was not shown to have any 
skin problems on his face, aside from the lone whitehead 
pimple on the left side of his face and this was not 
disfiguring.  His neck was shown to have a pattern of 
blackheads on the back, slightly below where his hair ended.  
 
In this case, the RO in a January 1998 rating decision 
granted service connection for the veteran's chloracne and 
assigned a noncompensable evaluation pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 in effect prior to August 30, 
2002.  This is an initial rating from the grant of service 
connection and the Board will consider the appropriateness of 
assigning a staged rating from the date of initial 
entitlement.  See Fenderson, supra. 

Based upon review of the evidence, and with consideration of 
the appropriate criteria, at all stages during this appeal, 
the Board finds that a compensable rating is not warranted 
for the veteran's chloracne.

The evidence that predates the regulation changes of August 
30, 2002 must only be considered under the old regulations.  
Here, the veteran's chloracne is to be rated analogous to 
eczema under the applicable regulations.  The veteran's 
chloracne prior to August 30, 2002 was manifested by periodic 
breakouts of a non-pruitic nature shown to involve the face 
and back but also sometimes involved the neck.   There 
appeared to be no treatment at all for this condition.  The 
acne was described as "mild " in VA examinations dated in 
November 1995, and October 1997, with the October 1997 
examination showing no active inflammatory papules, cysts or 
furuncles on examination.  The October 1997 examination also 
suggested that the condition was unchanged over the past 
three years, with findings overall, of benign cyst like 
papules of no clinical significance, with the exception that 
he would occasionally get a small infected papule.  Overall, 
these findings do not resemble the criteria for a compensable 
evaluation for eczema under Diagnostic Code 7806 in effect 
prior to August 30, 2002.  There is no evidence that the 
chloracne could be said to resemble eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  To the contrary the VA examinations of 
November 1995 and October 1997 describe the lesions as benign 
in nature and of no medical significance.  Thus a 10 percent 
rating is not warranted under the old Diagnostic Code 7806.  

The evidence from prior to August 30, 2002 also revealed no 
findings of any noteworthy scars, thus there is no need to 
consider whether the veteran's acne would warrant a 
compensable rating under the old criteria for scars.  

The evidence after August 30, 2002 consists of the December 
2004 VA examination and accompanying photographs, which 
revealed findings of no evidence of acne or scars on his 
face, except for one small pimple on the left cheek, said to 
measure only with only 2 mm in diameter and very faint 
scarring on his chin.  The neck revealed no other 
imperfections other than a small inflamed nodule and a row of 
9 blackheads each 2 mm in diameter, with the row measuring 
about 5 centimeters long in the back of his neck.  The 
examiner opined that the skin imperfections on his face and 
neck covered less than 1 percent of his face and neck.  The 
back was shown to have scars, which involved less than 1 
percent of his body in actual scars, and there were no 
papules, pustules or cysts.  There was also no evidence of 
excoriations shown in this exam.  

The evidence after August 30, 2002 continues to show findings 
consistent with the noncompensable evaluation under the old 
criteria for evaluating dermatitis or eczema, as there 
continues to be no evidence of with exfoliation, exudation or 
itching, involving an exposed surface or extensive area.   
Nor do the findings from any examinations reflect chloracne 
that most closely resembles a dermatitis or eczema that 
consistently involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected.  As noted above 
the body area affected (including the face) is clearly less 
than 5 percent, with the last examination indicating that it 
was about 1 to 2 percent of total body surface area.  Nor do 
these findings show the veteran's acne requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12- month period.  Thus a 10 
percent rating is not warranted under the new Diagnostic Code 
7806, as well as under the old Diagnostic Code 7806.

The evidence also does not reflect that the veteran's 
chloracne as of August 30, 2002 warrants a compensable under 
the revised criteria for skin disorders.  The applicable 
Diagnostic Code in this case is Code 7829, which states that 
superficial acne (comedones, papules, pustules, superficial 
cysts) of any extent is assigned a noncompensable rating.  
The findings on the most recent VA examination of December 
2004 clearly reflect the veteran's chloracne to be 
superficial in nature, and with only the most minimal 
involvement of the face.  At no point does any of the 
evidence suggest that the veteran's acne more closely 
resembles a deep acne, with deep inflamed nodules and pus-
filled cysts, affecting less than 40 percent of the face and 
neck, or; present elsewhere other than on the face and neck, 
which would warrant a 10 percent disabling under Code 7829. 

Furthermore the December 2004 VA examination did not reveal 
any significant  scarring on the face, other than a faint 
scar noted on the chin with no evidence of facial 
disfigurement noted.  Scarring of the rest of his body was 
less than one percent of the body surface area.  None of the 
scarring was said to result in any functional loss or to be 
tender and painful, not only in the December 2004 VA 
examination, but also earlier examinations showed no 
tenderness, pain or functional loss due to any active 
chloracne or scarring residuals of chloracne.  In light of 
these findings of this VA examination and elsewhere in the 
record, the Board finds that a compensable evaluation is 
neither warranted under either old or revised criteria for 
scars, as there was no functional loss shown.  

There was no disfigurement shown, to include consideration of 
the eight characteristics of disfigurement, which is 
contemplated by the revised Code for scarring.  The veteran's 
face did not show even one characteristic of disfigurement 
(i.e. scar 5 or more inches in length; scar at least one-
quarter inch wide at widest part; surface contour of car 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper- pigmented in an area 
exceeding six square inches; skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches; underlying soft tissue missing 
in an area exceeding six square inches; and skin indurated 
and inflexible in an area exceeding six square inches.)  The 
measurement of areas affected by scars clearly shows that the 
total body surface area affected either by active chloracne 
or scarring residuals is less than one percent, both in the 
facial area and elsewhere on the body.  Thus a compensable 
rating is not warranted under the revised criteria, nor is 
there "moderate" disfigurement shown that would warrant a 
compensable rating under the pre August 30, 2002 criteria for 
scars.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding that the veteran's chloracne 
condition warrants an initial compensable evaluation.  The 
Board has considered the applicability of the doctrine of 
reasonable doubt under 38 U.S.C.A. § 5107(b) in connection 
with the veteran's claim; however, as the preponderance of 
the evidence is against the claim, that doctrine is 
inapplicable.

The Board has also reviewed the record under the provisions 
of 38 C.F.R. § 3.321. The Board concludes that there is no 
evidence warranting further action on this question.  There 
is no evidence demonstrating that the service-connected 
chloracne disorder markedly interferes with employment.  
There is no evidence that the veteran has been hospitalized 
or has required frequent treatment due to his acne.  Thus an 
extraschedular consideration is not warranted in this matter.  




ORDER

Entitlement to an initial compensable evaluation for 
chloracne is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


